Name: Commission Regulation (EEC) No 922/90 of 10 April 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/20 Official Journal of the European Communities 11 . 4. 90 COMMISSION REGULATION (EEC) No 922/90 of 10 April 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 831 /90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 f7), as last amended by Regulation (EEC) No 876/90 (8); Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 11 April 1990 to take into account the target price, and where appropriate* the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 11 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p, 2, (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 86, 31 . 3. 1990, p . 24. 0 OJ No L 167, 25. 7. 1972, p. 9. (e) OJ No L 197, 26. 7. 1988 , p. 10. 0 OJ No L 59, 8 . 3 . 1990, p. 39. 8) OJ No L 91 , 6. 4. 1990, p. 26. O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7. 1987, p. 18 . 11 . 4. 90 Official Journal of the European Communities No L 94/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 7 (') 8 0 9 (&gt;) 1 . Gross aids (ECU): \ I  Spain 1,170 1,170 1,170 1,770 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 27,000 26,863 23,900 21,991 21,785 21,785 2. Final aids : I (a) Seed harvested and processed in : \  Federal Republic of Germany \ (DM) 64,00 63,68 56,74 : 52,27 51,79 51,98  Netherlands (Fl) 71,22 70,86 63,04 58,01 57,47 57,68  BLEU (Bfrs/Lfrs) 1 303,75 1 297,13 1 154,06 1 061,88 1 051,93 1 051,93  France (FF) 205,93 204,82 181,56 166,83 165,21 165,21  Denmark (Dkr) 241,11 239,89 213,43 196,38 194,54 194,54  Ireland ( £ Irl) 22,920 22,796 20,207 18,568 18,388 18,378  United Kingdom ( £) 17,188 17,035 14,482 13,276 13,100 12,984  Italy (Lit) 45 259 45 007 39 817 37 926 37 565 37 460  Greece (Dr) 4 780,16 4 727,88 4 028,47 4 281,11 4 233,74 4 138,26 (b) Seed harvested in Spain and Il li Il processed : Il lili  in Spain (Pta) 178,89 178,89 178,89 270,63 270,63 270,63  in another Member State (Pta) 3 832,84 3 812,99 3 368,47 3 162,23 3 131,24 3 108,14 (c) Seed harvested in Portugal and Il\ IIII processed : II \ Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 585,96 5 555,89 4 927,50 4 726,74 4 683,65 4 623,16 (}) Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 94/22 Official Journal of the European Communities 11 . 4. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU): I \  Spain 3,670 3,670 3,670 4,270 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 29,500 29,363 26,400 24,491 24,285 24,285 2. Final aids : \ I \ (a) Seed harvested and processed in : I  Federal Republic of Germany \ (DM) 69,90 69,58 62,65 58,18 57,69 57,89  Netherlands (Fl) 77,82 77,46 69,64 64,60 64,06 64,28  BLEU (Bfrs/Lfrs) 1 424,46 1 417,85 1 274,78 1 182,60 1 172,65 1 172,65  France (FF) 225,18 224,07 200,80 186,07 184,45 184,45  Denmark (Dkr) 263,44 262,21 235,75 218,71 216,87 216,87  Ireland ( £ Irl) 25,062 24,938 22,349 20,710 20,530 20,520  United Kingdom ( £) 18,948 18,796 16,243 15,051 14,874 14,759  Italy (Lit) 49 509 49 257 44 067 42 266 41 905 41 800  Greece (Dr) 5 260,10 5 207,82 4 508,41 4 804,89 4 757,52 4 662,04 (b) Seed harvested in Spain and || II processed : Il\ \ \\  in Spain (Pta) 561,13 561,13 561,13 652,87 652,87 652,87  in another Member State (Pta) 4 215,08 4 195,23 3 750,71 3 544,47 3 513,48 3 490,38 (c) Seed harvested in Portugal and IlII \ II processed : IIIIIIIlII  in Portugal (Esc) 499,40 499,40 499,40 512,33 512,33 512,33  in another Member State (Esc) 6 085,36 6 055,29 5 426,90 5 239,07 5 195,98 5 135,49 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 11 . 4. 90 Official Journal of the European Communities No L 94/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU) :  Spain 6,890 6,890 6,890 6,890 8,620  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 36,107 36,237 35,841 32,738 27,605 2. Final aids : \ \ \ (a) Seed harvested and processed in (2) : \ \ \  Federal Republic of Germany (DM) 85,52 85,83 84,90 77,67 65,62  Netherlands (Fl) 95,24 95,59 94,54 86,36 72,82  BLEU (Bfrs/Lfrs) 1 743,50 1 749,77 1 730,65 1 580,82 1 332^6  France (FF) 275,91 276,88 273,77 249,41 209,42  Denmark (Dkr) 322,44 323,60 320,06 292,35 246,51  Ireland ( £ Irl) 30,708 30,817 30,471 27,759 23,308  United Kingdom ( £) 23,476 23,544 23,182 20,493 16,666  Italy (Lit) 60 697 60 910 60 216 54 781 47 608  Greece (Dr) 6 500,75 6 506,24 6 389,65 5 65034 5 374,12 (b) Seed harvested in Spain and processed : I ||  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 317,96  in another Member State (Pta) 4 529,17 4 549,50 4 490,09 4 017,42 3 504,26 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 015,81 8 041,20 7 944,00 7 263,99 6 453,09  in another Member State (Esc) 7 840,61 7 865,45 7 770,37 7 105,22 6 312,05 3. Compensatory aids : l li  in Spain (Pta) 4 500,91 4 521,24 4 461,83 3 989,16 3 473,96 4. Special aid : II  in Portugal (Esc) 7 840,61 7 865,45 7 770,37 7 105,22 6 312,05 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,044640 2,040520 2,036330 2,032740 2,032740 2,022360 Fl 2,302360 2,298580 2,294430 2,290810 2,290810 2,279160 Bfrs/Lfrs 42,290800 42,280600 42,269900 42,247500 42,247500 42,152200 FF 6,875490 6,874710 6,873060 6,870300 6,870300 6,861230 Dkr 7,806210 7,813830 7,819790 7,822040 7,822040 7,827240 £Irl 0,764279 0,764536 0,765101 0,765478 0,765478 0,768629 £ 0,736524 0,739362 0,742124 0,744586 0,744586 0,752013 Lit 1 503,47 1 505,24 1 507,19 1 509,40 1 509,40 1 516,63 Dr 196,64500 198,72300 200,74600 202,76200 202,76200 208,30600 Esc 180,68400 181,45500 182,47900 183,58300 183,58300 186,92000 Pta 130,84100 131,09100 131,47500 131,83900 131,83900 133,04700